Case 1:19-cv-09297-AT Document 38 Filed 12/2

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

MANGO & IACOVIELLO LI} DOC #:
14 PENN PLAZA DATE FILED: 12/23/2020
NEw YorK, NEW YORK 101

 

ANTHONY G. MANGO

amango@mandilaw.com
(212) 695 5454

December 23, 2020
VIA ECF

The Honorable Analisa Torres
United States District Court, S.D.N.Y.

40 Foley Square
New York, New York 10007

Re:  Choror et al v. Abitino’s 49" Street Corp. et al
19-cv-09297

Dear Judge Torres:

We are the attorneys for the Defendants in the above referenced matter. I write on consent of all
parties to respectfully request an adjournment of the pretrial conference currently scheduled for
February 9, 2021, as well as to extend the mediation deadline of January 31, 2021 through April
30, 2021.

Sadly, the situation with restaurants in NYC has worsened, with the recent shutdown of indoor
dining for an indefinite period. I have conferred with counsel for Plaintiff, and he is in
agreement that it makes sense to push out the mediation dates for at least 90 days, at which time
we remain hopeful for improvement within the industry, and a reopening of dining.

Given that there is simply no ability on the part of Defendants to engage in any meaningful
settlement discussions at this time, we respectfully request an adjournment of the mediation
deadline to April 30, 2021, to be followed by the initial pretrial conference before Your Honor
sometime in May, 2021.

The Mediation Office has been made aware of the parties’ request in this regard and awaits the
direction of the Court as to adjourning the mediation of this matter.

GRANTED. By April 30, 2021, the parties shall participate in
mediation. The initial pretrial conference scheduled for February 9,
2021, is ADJOURNED to May 5, 2021, at 10:40 a.m. By April 28,
2021, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED. C o

ANALISA TORRES
United States District Judge

 

Dated: December 23, 2020
New York, New York
